Citation Nr: 0841372	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
December 1990 rating decision that denied entitlement to 
service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 4, 
2003, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service connected 
conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which granted TDIU and 
assigned an effective date of June 4, 2003.  In January 2007, 
a hearing was held before the undersigned at the RO.

In March 2007, this appeal was remanded to provide with 
veteran with proper notice and for the RO to adjudicate in 
the first instance the inextricably intertwined issue of 
whether CUE existed in a December 1990 rating decision.  In 
March 2007, a proper notice letter was sent to the veteran 
and the RO adjudicated the issue of CUE in a September 2007 
supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's March 2007 remand with regard to this appeal 
and can proceed with a decision on the issues.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A December 1990 RO decision denied service connection for 
PTSD.

3.  The veteran was notified of the December 1990 RO decision 
and did not perfect an appeal.

4.  The December 1990 RO decision that denied service 
connection for PTSD was supported by evidence then of record, 
and it is not shown that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time; or that, but for any such alleged 
error, the outcome of the decision would have been different.

5. The veteran's claim for TDIU was received by the RO on 
June 4, 2003; subsequently, TDIU was granted.

6. Prior to receipt of the claim on June 4, 2003, there were 
no pending requests for TDIU that remained unadjudicated.

7.  The evidence does not show that the veteran's service-
connected conditions were of such severity as to preclude 
substantially gainful employment prior to June 4, 2003.


CONCLUSIONS OF LAW

1.  The December 1990 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2008).

2.  The December 1990 rating decision did not involve CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).

3. The criteria for entitlement to TDIU benefits prior to 
June 4, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.400, 3.340, 
3.341, 4.15, 4.16, 4.17 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Regarding the issue of whether CUE exists in the December 
1990 rating decision, the Board notes that, given the 
parameters of the law surrounding CUE claims, the duties to 
notify and assist imposed by the VCAA are not applicable 
where CUE is claimed in decisions by the Board (see Livesay 
v. Principi, 15 Vet. App. 165, 178-179 (2001)), or in 
decisions by the RO (see Parker v. Principi, 15 Vet. App. 407 
(2002)).

Turning to the issue of an earlier effective date for TDIU, 
written notice on effective date issue was not provided prior 
to the initial determination of the veteran's claim in August 
2003.  However, in compliance with the Board's March 2007 
remand, the RO sent a March 2007 letter addressing the issue 
of the effective dates.  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in March 2007, he was provided an 
opportunity to respond with additional argument and evidence 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in September 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  Therefore, there was no prejudice 
resulting from the failure to provide 38 U.S.C.A. § 5103(a) 
notice as to the effective date issue prior to the grant 
TDIU. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  All private medical records 
have been obtained, to the extent identified by the veteran.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case an examination would be irrelevant, as an 
examination could not provide evidence of an earlier claim 
filing.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

1.  Whether clear and unmistakable error (CUE) exists in a 
December 1990 rating decision that denied entitlement to 
service connection for post traumatic stress disorder (PTSD).

The law provides that previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, however, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  For this reason, a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell, 3 Vet. App. at 
314.

The veteran's representative contends that CUE exists in a 
December 1990 rating decision that denied a claim for 
entitlement to service connection for PTSD.  The Board is 
somewhat unclear what the veteran perceives as CUE in the 
December 1990 rating decision.  The veteran testified that he 
was not able to receive physical health treatment at the VAMC 
in the 1990s because they did not have his Vietnam records or 
correct dates of service in Vietnam.  He added that after VA 
found his records in 2000, he was able to receive physical 
health treatment at the VAMC.  In the October 2008 brief, the 
veteran's representative stated that VA had all the medical 
evidence required to grant service connection in December 
1990 because it was part of its constructive possession but 
failed to do so.  

The December 1990 rating decision denied entitlement to 
service connection for PTSD based on the evidence then of 
record, which consisted of the veteran's service treatment 
records, VA treatment records, July 1990 VA examination, and 
several statements.  The veteran had been previously denied 
service connection for PTSD in a December 1984 rating 
decision.  The December 1990 decision denied service 
connection because the veteran did not provide sufficient 
information to verify his alleged stressors.  

At the time of the December 1990 rating decision, 38 C.F.R. 
§ 3.304(f), which now governs PTSD, did not exist.  Rather, 
in 1990, PTSD was governed by 38 C.F.R. § 3.303, which 
stated, in relevant part, service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the Department of Veterans Affairs to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1990).

The development of evidence in connection with claims for 
service connection will be accomplished when deemed necessary 
but it should not be undertaken when evidence present is 
sufficient for this determination.  In initially rating 
disability of record at the time of discharge, the records of 
the service department, including the reports of examination 
at enlistment and the clinical records during service, will 
ordinarily suffice.  Rating of combat injuries or other 
conditions which obviously had their inception in service may 
be accomplished pending receipt of copy of the examination at 
enlistment and all other service records.  38 C.F.R. 
§ 3.304(c) (1990). 

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (1990). 

At the time of the December 1990 decision, the evidence of 
record consisted of the veteran's service treatment records, 
which showed that the veteran was treated for a situational 
reaction in December 1969.  It was noted that he was seeking 
a hardship discharge and that he had financial problems.  Of 
particular relevance are the descriptions the veteran gave of 
his alleged PTSD stressors.  In February 1990, the veteran 
stated that he witnessed friends being killed in combat in 
Cam Rahn Bay, Vietnam.  From November 1989 to February 1990, 
the veteran was admitted for PTSD treatment at the VAMC.  
During the course of treatment, the veteran stated that he 
was in Vietnam from April 1966 to May 1967, mostly in Cam 
Rahn Bay.  The veteran indicated that he was subject to fire 
while repairing machinery on the ships in the bay.  He also 
noted exposure to dead enemy and American soldiers, and had 
to identify dead friends in body bags and was on burial 
detail.  Additionally, several of his high school classmates 
were killed, including G.W.  

During his July 1990 VA examination, the veteran listed his 
stressors as loading bodies on planes, Viet Cong invading the 
hospital while he was guarding the perimeter, seeing people 
seriously wounded and dead, and hearing about G.W. being 
killed.  It was noted that these events took place between 
1966 and 1967 in Cam Rahn Bay.  

In October 1990, VA sent the veteran a letter requesting 
additional information about his alleged stressors including 
the approximate date G.W. was killed and his unit, where and 
when the veteran performed graves registration duty, and the 
capacity in which he handled the wounded.  The veteran 
responded in November 1990 by stating that a lot of his 
school mates died and that G.W. was listed on the Vietnam 
Memorial Wall.  He did not provide specific dates regarding 
the alleged stressors he described.  

The December 1990 rating decision noted that the veteran 
indicated he served in Vietnam from April 1966 to May 1967.  
A summary of his hospitalization from November 1989 to 
February 1990 was provided, as well as the results of his 
July 1990 VA examination.  The decision noted that the 
veteran was contacted and asked to provide detailed 
information concerning the units, names, dates, place, and 
incidents of his alleged PTSD stressors, but he did not 
supply the necessary information.  The veteran's personnel 
records and DD Form 214 did not show that the veteran was 
directly involved in combat activity.  Since the veteran did 
not supply the necessary information to verify his alleged 
stressors, the RO denied service connection for PTSD.  

After reviewing the evidence of record at the time of that 
decision, the Board finds that there was no CUE in the 
December 1990 RO decision.  The veteran must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied, and 
that the result in the decision in question would have been 
manifestly different but for the error.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992); Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  As an initial matter, the veteran and his 
representative have not alleged that a statutory or 
regulatory provision was incorrectly applied and a review of 
the record at the time of the December 1990 decision does not 
reflect that any provision was incorrectly applied.  

In this regard, the veteran's service personnel records did 
not show that he was involved in combat.  In fact, his DD 
Form 214 does not reflect any awards or decorations typical 
of combat service, such as the CIB or Purple Heart.  Further, 
an MOS was not listed on his DD Form 214 or his Naval 
Occupation and Training History.  As noted in the 1990 
version of 38 C.F.R. § 3.303(a), PTSD was to be considered on 
the basis of the places, types and circumstances of the 
veteran's service as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent medical and lay evidence.  As the 
veteran's involvement in combat was not shown by these 
records, in October 1990, the RO requested that the veteran 
provide additional information to corroborate his alleged 
stressors as outlined in 38 C.F.R. § 3.304(c) in effect at 
the time.  However, the veteran did not respond with 
information that might have made corroboration of these 
stressors possible, such as specific dates.  As such, there 
is no indication in the record at the time of the December 
1990 decision that the RO failed to correctly apply the law 
in effect.  

To the extent that the veteran is arguing that the RO should 
have granted service connection in 1990 because it had all of 
the medical evidence necessary to grant, the Board notes that 
the veteran was denied service connection because his 
stressors were not verified, not because he did not have a 
medical diagnosis of PTSD.  Turning to the veteran's claim 
that the RO did not have his correct dates of service in 
Vietnam, the Board acknowledges that in February 2003 
additional service personnel records that appear to have been 
provided by the veteran were associated with the claims file 
which reflect that the veteran served in Vietnam from 
approximately May 1967 to May 1968, not April 1966 to May 
1967.  However, the Board finds it significant that after the 
veteran was notified of the December 1990 rating decision in 
January 1991, he responded with a notice of disagreement in 
January 1991, wherein he did not dispute the dates he listed 
during his hospitalization and VA examination as serving in 
Vietnam.  (An SOC was issued in May 1991 but the veteran 
failed to timely perfect his appeal).  In fact, the veteran 
did not point out that his dates in Vietnam were incorrect 
until his February 2003 claim, which included copies of his 
service personnel records listing the correct dates.  

To the extent the veteran is arguing that the veteran's 
service personnel records were in VA's constructive 
possession in 1990, in Cook v. Principi, 318 F. 3d 1334, 1344 
(Fed. Cir. 2002), the United States Court of Appeals for the 
Federal Circuit held that a breach of a duty to assist does 
not constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  In Cook, the Federal 
Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), to the extent that that decision held that the 
existence of "grave procedural error" (in that case, not 
obtaining complete service medical records) rendered a VA 
decision non-final.  Id.  As the argument that VA had 
constructive possession of his service personnel records in 
1990 addresses the duty to assist, it has been determined 
that this is not CUE. 

In view of the foregoing, the Board finds that the veteran 
has failed to establish that the RO committed CUE in the 
December 1990 decision.  There is simply no indication that 
the RO did not properly consider all evidence before it in 
December 1990 or that it failed to correctly apply the 
appropriate laws and regulations to the veteran's claim.  
Importantly, no error of fact or law was shown that compels 
the undebatable conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Therefore, the veteran has 
not demonstrated clear and unmistakable error, and his claim 
for revision must be denied.

2.  Entitlement to an effective date earlier than June 4, 
2003, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service connected 
conditions.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.  Claims for TDIU are considered 
claims for increased ratings and are subject to the same 
rule.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that June 4, 
2003, is the correct date for the grant of TDIU.  Although 
the veteran has alleged that he is entitled to an earlier 
effective date prior to June 4, 2003, for the grant of TDIU, 
there is no basis under the governing legal criteria to 
establish that an earlier effective date is warranted.

The veteran's formal claim for TDIU was in a letter addressed 
to a Senator, which was received by VA on June 4, 2003.  VA 
also received a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability on the same 
date.  The August 2003 rating decision currently on appeal 
granted TDIU and assigned June 4, 2003, the date of receipt 
of his claim.

As previously indicated, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim.  As such, the Board must determine whether 
the veteran would have been entitled to TDIU prior to June 4, 
2003.

However, in this case, in the August 2003 rating decision, 
the veteran was granted a 70 percent rating for PTSD 
effective June 4, 2003.  38 C.F.R. § 4.16(a).  Therefore, 
prior to June 4, 2003, the veteran had one service-connected 
disability rated at 50 percent and one service-connected 
disability rated as noncompensable.  The veteran has been 
service-connected for the residuals of a right ring finger 
fracture rated as non compensable since July 7, 1971.  

As discussed above, CUE was not found in the December 1990 
rating decision, so there will be no revision of the 
effective date of grant of service connection for PTSD 
pursuant to this appeal.  Service connection for PTSD was 
granted from February 27, 2003.  That was the date the 
veteran filed his claim to reopen.  Prior to February 27, 
2003, the veteran had only one service-connected disability - 
the right finger - rated at zero percent.

Although the Board could, conceivably, look at the year prior 
to receipt of date of claim (i.e., back to June 4, 2002), the 
fact is that prior to February 27, 2003, the veteran's only 
disability was the right ring finger, which was not disabling 
in any way.  There has been no allegation from the veteran - 
nor is there any evidence in the file - that the finger 
interfered with his employability in any way.  In fact, he 
worked in physical labor positions for many years after 
service.

The veteran's primary allegation as to unemployability 
centers around his psychiatric condition.  Since that 
condition was not service-connected until February 27, 2003 
(and, since an earlier effective date is being denied), a 
TDIU rating would be legally impossible prior to that date.  
That is because the basis of such a rating is that a service-
connected condition interferes with employability, and the 
veteran was simply not service-connected for PTSD prior to 
February 27, 2003.

Since the PTSD was rated 50 percent disabling between 
February 27, 2003 and June 4, 2003, the first question to be 
answered is whether the veteran was factually unable to work 
due to this condition during this time period.  It is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Even though the 
veteran did not meet the objective criteria for TDIU until 
June 4, 2003, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question, however, is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose, 4 
Vet. App. at 363.

In this case, the evidence of record does not establish that 
the veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities prior to his June 4, 2003, claim.  Although the 
veteran testified during his hearing that he last worked in 
2000, the Board finds it significant that there is no medical 
evidence any where in the veteran's claims file that 
specifically indicates that he is unemployable as a result of 
his service-connected disabilities.  In fact, the only 
medical evidence of record dated in the year prior to his 
claim was the April 2003 VA examination during which the 
examiner did not opine regarding the veteran's employability.  

The next inquiry is whether any document received earlier 
than June 4, 2003 can be considered an informal claim for 
TDIU.  Again, any documents dated prior to February 27, 2003, 
that concerned the effect of a psychiatric disorder on the 
veteran's employability would simply not be relevant, since 
the veteran was not service-connected for PTSD until February 
27, 2003.  As for the documents received on February 27, 
2003, the veteran merely stated he was filing a reopened 
claim for PTSD, and he submitted military documents.  There 
was nothing from him in those documents regarding employment, 
so there is nothing in those documents that can reasonably be 
construed as an informal claim for TDIU.

The veteran underwent VA examination in April 2003.  He 
stated at that time that he had experienced difficulties in 
past employment as he did not get along with nor want to be 
around other people.  It was also noted that he had not 
worked in three years.  This is insufficient to raise an 
unemployability claim, however.  Merely because a person is 
not working, it does not mean that they are unable to do so.  
There is nothing within that report indicating that the 
veteran was unable to work due to his psychiatric symptoms, 
only that he was experiencing difficulties in employment due 
to those symptoms.

Therefore, the evidence does not show that the veteran filed 
an earlier claim for TDIU.  As such, the veteran has not been 
shown to have been unemployable due to his service-connected 
disabilities prior to June 4, 2003.

In summary, the veteran met the schedular requirements for 
entitlement to TDIU effective June 4, 2003.  The medical 
evidence does not show that he was unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities a year prior to June 4, 2003, 
the date of his claim.  Further, he did not file a formal 
claim for TDIU until June 4, 2003, and none of the relevant 
prior documents were sufficient to raise an informal claim 
which the RO should have adjudicated.  Therefore, the Board 
finds that the veteran was not entitled to TDIU prior to June 
4, 2003.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to June 4, 2003, for the grant of TDIU.


ORDER

Clear and unmistakable error (CUE) was not shown in a 
December 1990 rating decision that denied entitlement to 
service connection for post traumatic stress disorder (PTSD).

Entitlement to an effective date earlier than June 4, 2003, 
for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service connected 
conditions is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


